Citation Nr: 0830767	
Decision Date: 09/11/08    Archive Date: 09/22/08	

DOCKET NO.  05-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lung 
disease, to include as secondary to asbestos exposure.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a chronic low back 
disability.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.  

8.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  A rating decision in November 2004 granted service 
connection for hypertension and assigned a 10 percent rating, 
effective April 30, 2004.  Service connection for coronary 
artery disease was also granted.  A 10 percent rating was 
assigned for that disorder, with the same effective date.  

With regard to the claim for service connection for diabetes 
mellitus, the claim is based on the veteran's alleged 
exposure to herbicides while serving on the U.S.S. 
Ticonderoga off the coast of Vietnam during his active 
service.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), that reversed a decision by the 
Board which denied service connection for disabilities 
claimed as exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed the case to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources to remand final adjudication of claims based on the 
Court holding that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a stay at the 
Board on the adjudication of any claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO that are potentially 
affected by Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007).  The specific claims affected by the stay include 
those based on herbicide exposure in which the only evidence 
of exposure is receipt of the Vietnam Service Medal or 
service on a vessel off the coast of Vietnam.  The Court 
later dissolved the temporary stay, but corrected the 
Secretary's motion to stay such cases.  See Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007).  In view of the 
foregoing, the claim for service connection for diabetes 
mellitus is subject to the stay, and its adjudication, 
therefore, must be deferred.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.  

2.  Any current chronic lung disease, to include asbestosis, 
is not related to the veteran's active service or to any 
incident therein.  

3.  Any current hearing loss is not shown to be causally 
related to the veteran's active service.  

4.  Any current tinnitus is not shown by the competent 
medical evidence of record to be related to the veteran's 
active service.  

5.  Any current low back disability is not shown to be 
related to the veteran's active service.  

6.  Any current headaches are not shown to be causally 
related to the veteran's active service.  

7.  The evidence reflects that the veteran has not had 
diastolic pressure readings predominantly 110 or more or 
systolic pressure readings predominantly 200 or more at any 
stage of the appeal.  

8.  The pertinent medical evidence does not show a workload 
of greater than five METs or resulted in dyspnea, fatigue, 
angina, dizziness, or syncope or evidence of cardiac 
hypertrophy or dilatation on various studies.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic lung 
disorder, to include as a result of exposure to asbestos, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  Any current bilateral hearing loss was not incurred in or 
aggravated by active service and the sensorineural type may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  

4.  The criteria for service connection for a chronic low 
back disorder, to include arthritis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

5.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  

6.  The criteria for an initial rating higher than 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2007).  

7.  The criteria for an initial compensable disability rating 
for coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7005 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103,5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the instant case, the requirements of the VCAA have been 
essentially satisfied.  In September 2003, the veteran was 
informed of the evidence necessary to support his claims with 
regard to hypertension, heart disease, lung disease, hearing 
loss, and tinnitus.  He was asked to identify any other 
evidence or information that he believed would support his 
claims.  He was told that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  In a 
September 2004 letter he was provided with similar 
information with regard to his claims for service connection 
for a low back disorder and for headaches.  A March 2006 
letter discussed the manner in which VA determines disability 
ratings and effective dates.  

With regard to the increased rating claims for hypertension 
and heart disease, the Board notes that in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court has held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims includes the service medical 
records, VA and private medical records, and reports of VA 
examinations addressing lung disease, hearing loss, tinnitus, 
hypertension, and coronary artery disease.  Also of record 
and considered in connection with the appeal is a transcript 
of the veteran's video conference hearing addressing each of 
the disabilities at issue in May 2008.  

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices, the veteran has been 
notified and made aware of the evidence needed to 
substantiate his claims, the evidence through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any of the 
claims.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the veteran 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  

Pertinent Laws and Regulations with Regard to Service 
Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a previous injury 
suffered or disease contracted in line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may also be granted for a disability 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or in the 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 U.S.C.A. § 3.303(b).  

Service connection may be presumed for arthritis and/or 
sensorineural hearing loss if the veteran served continuously 
for a period of 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and one or 
both of these conditions becomes manifest to a degree of 
10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstance, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427; (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Except as otherwise provided by law, a claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits otherwise administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding an issue material to the determination the 
Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  While the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need 
to discuss in detail all the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

Service Connection for Chronic Lung Disorder, to Include 
Asbestosis

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
Paragraph 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in Paragraph 7.21(a)(b) and (c) must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos-related claim.  See VAOPGCPREC 4-00 
(December 13, 2000).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusion and 
fibrosis, pleural plaques, and mesotheliomas pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestosis include mining, milling, working in 
ship yards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installing of roofing and flooring materials, asbestos cement 
and pipe product, military equipment and so forth.  M21-1, 
Part VI, 7.21(b)(1).  

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 41 
(1999), affirmed, Dyment v. Principi, 287 F. 3d 1377 (Fed. 
Cir. 2002); VAOPGCPREC-4-000.  

The veteran contends that he has asbestosis caused by his 
exposure to asbestos while serving on ships with the Navy 
during his active service years.  

A review of the service treatment records is without 
reference or complaints of findings indicative of the 
presence of any lung disease, to include asbestosis.  

The post service records include the report of a chest X-ray 
study done by VA in March 1988.  It was indicated the reason 
for the examination was the annual asbestos examination.  The 
study was interpreted as normal.  Pulmonary function testing 
at that time showed good effort and cooperation with all 
results within normal limits.  

Additional post service records include the report of a chest 
X-ray study in April 1990.  The veteran was reportedly seen 
for "asbestos follow up."  X-ray studies of the chest showed 
some chronic interstitial fibrotic changes in both parahilar 
areas.  There were scattered calcifications on the right.  
The lungs were otherwise clear.  The impression was no active 
disease process involving the chest.  

The post service evidence includes the report of a VA 
respiratory examination accorded the veteran in 
September 2005.  The claims file was reviewed by the examiner 
and the purpose of the examination was described as "an 
appeals assessment alleging diagnosis of asbestosis."  It was 
noted that the veteran served on an aircraft carrier while 
with the Navy.  He worked in the boiler room and asbestos 
exposure had been previously acknowledged.  Reference was 
made to pulmonary function testing in 1988 and 1989.  The 
1989 study reported was interpreted as showing normal 
spirometry and normal diffusion capacity, but restrictive 
lung disease.  This was described as the basis for alleging 
that he has asbestosis.  The only chest X-ray study in the 
file was done in 1988 and, as stated above, that was normal.  
It was noted that the veteran had a history of cigarette 
smoking, and stopped in 1989.  He was currently receiving no 
treatment related to respiratory difficulties.  

The examiner stated that current testing showed normal 
pulmonary function, with no clinical or radiographic evidence 
supporting a diagnosis of asbestosis.  Reference was made to 
pulmonary function test done in 2003 which was entirely 
normal.  Currently, the veteran had no respiratory 
complaints.  He did not have asthma and was not on any 
treatment for respiratory difficulty.  

In an addendum, it was stated that the chest X-ray study in 
September 2005 showed old fibrotic changes, but was otherwise 
unremarkable.  

The Board accepts the aforementioned VA opinion as probative 
medical evidence on the subject, as it was based on a review 
of all historical records and a thorough examination, and it 
contains detailed rationale for the medical conclusion 
reached.  See Boggs v. West, 11 Vet. App. 334, 340 (1998), 
affirmed 188 F. 3d 1335 (Fed. Cir. 1999).  The competent and 
probative medical evidence of record gives no indication of a 
nexus between any current respiratory difficulty and the 
veteran's active service.  The examiner specifically stated 
at the time of his 2005 examination that testing results did 
not support a diagnosis of asbestosis.  The veteran and his 
representative have not submitted any medical evidence to the 
contrary.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a chronic lung disorder, to include a 
respiratory disorder incurred as a result of exposure to 
asbestos in service.  

Hearing Loss and Tinnitus

The service treatment records are without reference to 
complaints or findings indicative of the presence of hearing 
loss.  

The post service medical evidence includes the report of a VA 
audiological assessment in January 1998.  The veteran 
reported no perceived no ear or hearing problems at that 
time.  Pure tone audiometric testing indicated hearing levels 
were essentially within normal limits bilaterally.  Current 
results were consistent with all previous tests and no 
significant changes noted from a 1984 baseline.  

Additional pertinent evidence includes an August 2004 
statement from a private physician.  He stated the veteran 
reported significant history of noise exposure related to 
service in the U.S. military aboard an aircraft carrier while 
working in the fire room.  Reference was also made to 
tinnitus being fairly pronounced in the left ear and 
occasionally affecting the right ear.  Current hearing 
testing showed sloping sensorineural hearing loss at 3,000 to 
4,000 Hertz.  The examiner stated that this was diagnostic of 
noise-induced hearing loss.  The examiner believed the 
veteran's tinnitus was secondary to the noise-induced hearing 
loss and ear damage.  He said that "given the fact that he 
has noise-induced hearing loss and has no family history of 
hearing loss, it is certainly more likely than not that his 
hearing loss and tinnitus are related to his military service 
noise exposure."  

The evidence shows the veteran was accorded an audiologic 
examination by VA in March 2005.  The veteran stated that 
while in the military he worked as a boiler tender in the 
fire room aboard a ship.  He indicated that ear protection 
was not provided.  He stated that following service he worked 
for three years in the control room of a tire plant, but he 
claimed he was isolated from significant noise exposure 
during that time frame.  The examiner stated that review of 
the service records was negative for hearing loss and/or 
tinnitus.  At the time of separation from service the veteran 
was found to have normal audiometric thresholds present at 
all frequencies.  Reference was made to the aforementioned 
August 2004 statement from the private physician.  The VA 
staff physician indicated the private physician did not 
indicate whether or not the service medical records were 
reviewed.  The VA physician disagreed with the private 
physician.  He expressed his "strong" opinion that it was 
"more likely than not that the veteran's current minimal high 
frequency sensorineural hearing loss (normal hearing at the 
present time for rating  purposes) and tinnitus are related 
to age-related factors (presbycusis) rather than noise 
exposure.  Although the veteran has no audiometric thresholds 
at the present time for rating purposes, his minimal hearing 
loss in the high frequencies has occurred subsequent to 
separation from service.  In any case, it is my strong 
opinion that there is no nexus present between the veteran's 
current minimal high frequency hearing loss and tinnitus and 
military service."  

Based on a review of the evidence of record, including due 
consideration of the private doctor's statement in 
August 2004, the Board finds that the persuasive evidence is 
against the claim of service connection for hearing loss and 
tinnitus.  This is especially so in light of the fact that 
the VA examiner who evaluated the veteran in March 2005 had 
access to the entire claims file, including the 
aforementioned August 2004 opinion.  The VA examiner 
expressed his "strong" opinion that there is no causal 
connection between any current hearing loss and tinnitus on 
the one hand and the veteran's active service on the other 
hand.  He noted that the private physician did not have 
access to the veteran's records.  The Board notes that a 
review of the record by the private physician would have 
included the report of audiometric evaluation by VA in 
January 1998, at which time the veteran expressed no 
complaints with regard to his hearing and audiometric testing 
was described as essentially within normal limits.  Thus, the 
Board finds that the persuasive evidence of record is against 
the claim of service connection for hearing loss and 
tinnitus.  

Low Back Disability and Headaches

A review of the service treatment records reveals that the 
veteran was seen on two occasions in May 1978 for complaint 
of a sore back.  He was given Parafon and was given light 
duty for three days.  

With regard to headaches, he was seen on one occasion in 
November 1970 where he described headaches of the tension 
type.  He was prescribed Fiorinal.  On another occasion in 
January 1971 he complained of a headache of several hours 
duration.  It began in the occipital region and moved to the 
front.  He was given an impression of headaches of unknown 
etiology.  He was prescribed Darvon.  

The remainder of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of a back disorder or headaches.  

The post service medical evidence includes the report of a 
neurological evaluation of the veteran at a private facility 
in February 1998.  The veteran referred to fasciculations of 
his muscles particularly involving those in the back and the 
upper extremities.  Physical examination was unremarkable for 
indication of back or back disability or headaches.  
Neurological examination was also essentially unremarkable.  
An assessment was made of fasciculations.  The examiner 
stated that the neurological examination was essentially 
unremarkable.  

The initial claim for service-connected disability benefits 
involving the back and headaches was not made until 2004, a 
time many years following service discharge.  The Board notes 
that a significant lapse in time between service and any post 
service medical treatment may be considered as part of the 
analysis of a service connection claim and weighs against the 
claim.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2007).  
The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between service and any current back disability 
and/or headaches.  Accordingly, the Board finds that the 
probative evidence of record is against a finding that the 
veteran has a low back disability and/or headaches 
attributable to his active service.  

Pertinent Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. §§ 3.132, 4.3.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged rating," whether the matter 
involves an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  That code provides a 10 percent rating when 
diastolic blood pressure is predominantly 100 or more, or 
systolic blood pressure is predominantly 160 or more.  In 
addition, a 10 percent rating is the minimum for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diagnostic blood pressure predominately 110 or more, or 
systolic blood pressure predominantly 200 or more.  The next 
higher rating of 40 percent is assigned when diastolic 
pressure is predominantly 120 or more.  A rating of 
60 percent requires diastolic blood pressure be predominantly 
130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Considering the evidence in light of the above noted 
criteria, the Board finds that the record does not present a 
basis for the assignment in excess of 10 percent for 
hypertension at any stage of the appeal.  

Blood pressure readings at the time of VA examination in 
September 2004 were recorded as 134/90, 134/94, and 136/96.  
It was reported the veteran had been following a diet.  
Medications included 25 milligrams of Metoprolol twice daily 
and 10 milligrams of Lisinopril once daily.  He had no side 
effects from the medications.  It was noted the hypertension 
was well controlled with the use of the medications.  

Additional pertinent evidence includes report of VA 
examination in September 2005.  The veteran was still taking 
Metoprolol and Lisinopril.  Current examination findings 
included blood pressure readings of 150/80, 140/92, and 
146/86.  The impressions included hypertensive cardiovascular 
disease.  

The veteran was accorded another heart examination by VA in 
January 2008.  The claims file was reviewed in detail by the 
examiner.  The veteran's medications included Metoprolol and 
Lisinopril.  It was stated the medications were beneficial.  
Blood pressure at home was in the 120 to 140/80 range, as it 
was on (UNCLEAR) examination in the last clinic visit.  
Current ratings were made of 120/76, 138/80 and 138/80.  The 
diagnosis was essential hypertension, described as adequately 
controlled with medication.  

The readings on the various examinations cited above do not 
reveal diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more as required for 
the next higher rating of 20 percent.  Accordingly, the 
veteran is not entitled to an initial rating in excess of 
10 percent for his hypertension.  

Disability Rating in Excess of 10 Percent for Coronary Artery 
Disease

The veteran's coronary artery disease is rated under 
38 C.F.R. § 4.104, Code 7005.  That code provides a 
10 percent rating where a workload of greater that 7 METs, 
but not greater than 10 METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, can use medication as 
required.  

The next higher rating of 30 percent is warranted where a 
workload greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

The next higher rating of 60 percent is warranted where there 
is more than one episode of acute congestive heart failure 
the past year; or a workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an injection fraction of 30 to 50 percent.  

The maximum schedular rating of 100 percent is warranted with 
chronic congestive heart failure; or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  See 38  
C.F.R. § 4.104, Code 7005.  

Considering the pertinent evidence of record in light of the 
above noted criteria, the Board finds that the criteria for 
an initial rating in excess of 10 percent is not warranted 
for the veteran's coronary artery disease.  

At the time of VA examination in September 2004, it was noted 
the veteran had undergone four vessel coronary artery bypass 
grafting in 1998.  For his coronary artery disease, he was 
taking 80 milligrams of Zocor once daily and aspirin once a 
day.  He was also taking 1 gram of Niaspan daily.  It was 
indicated that at the present time he was "doing really fine 
and has METs of 8."  

Pertinent evidence also includes a report of a VA heart 
examination of the veteran in September 2005.  The claims 
file was reviewed by the examiner.  Current symptoms included 
heaviness in the chest region of the past six weeks.  His 
METs assessment was estimated at 10, but his stress test 
showed a lower value.  Chest X -ray study was unremarkable.  
The impact on his daily activities was that of heaviness in 
the chest if he walked too fast.  It was remarked that 
otherwise he had no symptoms.  On clinical examination heart 
sounds were normal.  There was no evidence of congestive 
heart failure.  The diagnoses included hypertensive 
cardiovascular disease with status post quadruple coronary 
artery bypass grafting in 1989.  Notation was made that the 
METs estimated assessment was 10 with minimal recurrent 
coronary insufficiency.  

The veteran was also accorded a heart examination by VA in 
January 2008.  The claims file was reviewed by the examiner.  
It was indicated that since the surgery in 1999, the veteran 
had been doing well from a cardiac standpoint.  There was no 
undue dyspnea or angina reported.  He had not required any 
intervention since that time.  METs were reported as 8 
through 10.  It was reported there was no adverse impact on 
his usual daily activities occasioned by his symptoms.  There 
was no evidence of congestive heart failure.  The diagnosis 
was atherosclerotic coronary artery disease, postoperative 
coronary artery bypass grafting in 1989, stable, essentially 
asymptomatic.  

Considering the pertinent evidence of record in light of the 
above noted criteria, the Board finds that the criteria for a 
disability rating in excess of 10 percent is not warranted.  
The veteran's various symptoms have not been reported as 
being below 8 at any of the various examinations during the 
appeal.  At the time of the most recent examination, in fact, 
it was stated the veteran's postoperative status was 
essentially asymptomatic.  It was specifically stated there 
was no impairment attributable to the heart disease on the 
veteran's ability to function.  Further, at the time of the 
recent examination heart size was described as normal by 
examination and by echo study.  Accordingly, the veteran is 
not entitled to an initial compensation rating in excess of 
10 percent for his coronary artery disease during the appeal 
period.  


ORDER

Service connection for a chronic lung disorder, to include 
asbestosis, is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a chronic low back disorder is denied.  

Service connection for headaches is denied.  

An initial disability rating in excess of 10 percent for 
hypertension is denied.  

An initial disability rating in excess of 10 percent for 
coronary artery disease is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


